 



Exhibit 10.5
INDEPENDENCE COMMUNITY BANK AMENDED AND
RESTATED CHANGE IN CONTROL SEVERANCE PLAN
AMENDED BY THE BOARD OF DIRECTORS
APRIL 22 ND, 2005
ARTICLE I
ESTABLISHMENT OF THE PLAN
     Independence Community Bank (the “Bank”) hereby establishes the Amended and
Restated Change in Control Severance Plan (the “Plan”).
ARTICLE II
PURPOSE OF THE PLAN; ELIGIBILITY TO PARTICIPATE
     2.01 Purpose of the Plan. The purpose of this Plan is provide certain
specified benefits to certain Covered Officers as hereinafter defined and as
provided herein whose employment is terminated in connection with or subsequent
to a Change in Control of the Bank’s parent corporation, Independence Community
Bank Corp. (the “Corporation”) (the Bank and the Corporation are hereinafter
collectively referred to as the “Employer”).
     2.02 Eligibility to Participate. Those officers of the Bank who meet the
definition of Covered Officer, as defined herein, shall be eligible to
participate in this Plan. A listing of all eligible Covered Officers is attached
hereto as Appendix A.
ARTICLE III
DEFINITIONS
     3.01 Annual Compensation. A Covered Officer’s “Annual Compensation” for
purposes of this Plan shall be deemed to mean the aggregate base salary and
incentive compensation (whether cash or equity based as provided herein) earned
by or paid to the Covered Officer by the Employer or any subsidiary thereof
during the calendar year immediately preceding the calendar year in which the
Date of Termination occurs. Notwithstanding the foregoing, for purposes of this
Plan, a Covered Officer’s Annual Compensation does not include deferred
compensation earned by the Covered Officer in a prior year but received in the
calendar year immediately preceding the calendar year in which the Date of
Termination occurs. In addition, for purposes of this Agreement, “incentive
compensation” shall include both cash and equity-based incentive compensation;
provided, however, that for purposes of this Plan equity-based incentive
compensation shall only include grants of restricted share awards (“Restricted
Share Incentive Awards”) resulting from incentive compensation awards under the
Executive Management Incentive Compensation Plan or the Officers Incentive
Compensation Plan (the “Incentive Plans”) and not options and restricted stock
awards granted pursuant to the 1998 Stock Option Plan, the 1998 Recognition and
Retention Plan and Trust Agreement or

 



--------------------------------------------------------------------------------



 



the 2002 and 2005 Stock Incentive Plans (collectively, the “Equity Plans”)
except to the extent that any such Restricted Share Incentive Awards are granted
under said Equity Plans solely as a result of incentive awards made pursuant to
the terms of the Incentive Plans or any successors thereto; provided, further,
that in the event that at the time of termination the equity-based portion of an
incentive compensation grant has not fully vested, solely for purposes of
calculating a Covered Officer’s Annual Compensation in order to determine the
amount of severance due such Covered Officer pursuant to the terms of
Section 4.01 hereof, such unvested Restricted Share Incentive Award shall be
deemed to have been vested and paid as of the end of the calendar year
immediately preceding the calendar year in which the Date of Termination occurs.
For purposes of determining the value of the Restricted Share Incentive Award
deemed vested as of the end of the calendar year immediately preceding the
calendar year in which the Date of Termination occurs in order to determine the
severance due a Covered Officer hereunder, the number of shares subject to the
Restricted Share Incentive Award shall be multiplied by the fair market value of
a share of common stock of the Corporation, determined as of the date of the
grant of the Restricted Share Incentive Award.
     3.02 Cause. Termination of a Covered Officer’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order. For purposes of this paragraph, no act or failure to act
on the Covered Officer’s part shall be considered “willful” unless done, or
omitted to be done, by the Covered Officer not in good faith and without
reasonable belief that the Covered Officer’s action or omission was in the best
interests of the Employer.
     3.03 Change in Control of the Corporation. “Change in Control of the
Corporation” shall mean the occurrence of any of the following: (i) the
acquisition of control of the Corporation as defined in 12 C.F.R. §574.4, unless
a presumption of control is successfully rebutted or unless the transaction is
exempted by 12 C.F.R. §574.3(c)(vii), or any successor to such sections; (ii) an
event that would be required to be reported in response to Item 5.01 of Form 8-K
or Item 6(e) of Schedule 14A of Regulation 14A pursuant to the Securities
Exchange Act of 1934, as amended (“Exchange Act”), or any successor thereto,
whether or not any class of securities of the Corporation is registered under
the Exchange Act; (iii) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities; or (iv) during any period of 36
consecutive months, individuals who at the beginning of such period constitute
the Board of Directors of the Corporation cease for any reason to constitute at
least a majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.
     3.04 Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

     3.05 Committee. “Committee” means a committee of two or more directors
appointed by the Board pursuant to Article VII hereof.

 



--------------------------------------------------------------------------------



 



     3.06 Covered Officer. “Covered Officer” shall mean: (1) an Officer of the
Employer, including wholly owned subsidiaries thereof, whose date of hire is on
or before December 31st, 2004 and who achieved the level of Officer, as defined
herein, on or before March 31st, 2005; or (2) an Officer designated as eligible
to participate in this Plan by the Committee.
     3.07 Covered Officer’s Severance Period. “Covered Officer’s Severance
Period” shall mean the period of time in years for which severance benefits are
payable to a Covered Officer as provided in Appendix A attached hereto.
     A Covered Officer’s Severance Period shall be frozen at the level in effect
as of March 31st, 2005 regardless of any change in the Covered Officer’s
official title subsequent to that date.
     3.08 Date of Termination. “Date of Termination” shall mean (i) if a Covered
Officer’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if a Covered Officer’s employment is terminated
for any other reason, the date specified in the Notice of Termination.
     3.09 Disability. Termination by the Employer of a Covered Officer’s
employment based on “Disability” shall mean termination because of any physical
or mental impairment which qualifies the Covered Officer for disability benefits
under the applicable long-term disability plan maintained by the Employer or any
subsidiary or, if no such plan applies, which would qualify the Covered Officer
for disability benefits under the Federal Social Security System.
     3.10 Employee. “Employee” shall mean any person, including a Covered
Officer, employed by the Employer on a salaried basis. A person employed by the
Employer on a hourly, commission or fee basis or similar arrangement shall not
be considered an Employee for purposes of this Plan.
     3.11 Good Reason. Termination by a Covered Officer of the Covered Officer’s
employment for “Good Reason” shall mean termination by the Covered Officer
within twelve months following a Change in Control of the Corporation based on:
     (i) Without the Covered Officer’s express written consent, a reduction of
ten percent (10%) or more in the Covered Officer’s base salary as in effect
immediately prior to the date of the Change in Control of the Corporation;
     (ii) Any relocation of the Covered Officer’s principal site of employment
to a location more than fifty (50) miles from the business location of the
Covered Officer as of the date of the Change in Control; or
     (iii) Any purported termination of the Covered Officer’s employment for
Disability or Retirement which is not effected pursuant to a Notice of
Termination satisfying the requirements of Section 3.13 below.
     3.12 IRS. “IRS” shall mean the Internal Revenue Service.
     3.13 Notice of Termination. Any purported termination of a Covered
Officer’s employment by the Employer for any reason or by a Covered Officer for
any reason, including without limitation for Good Reason, shall be communicated
by written “Notice of Termination” to the other party hereto.

 



--------------------------------------------------------------------------------



 



For purposes of this Plan, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Plan relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Covered Officer’s employment under the
provision so indicated, (iii) specifies a Date of Termination, which shall be
not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of the Employer’s termination of the
Covered Officer’s employment for Cause, which shall be effective immediately;
and (iv) is given in the manner specified in Article VIII hereof.
     3.14 Officer. “Officer” shall mean any Employee of the Employer having the
title of Vice President or more senior title who is neither at the Job Group 1
officer level nor a party to a severance or employment agreement with the
Employer that is in effect as of the date of the Notice of Termination. Officers
who are hired at or who attain the Job Group 1 officer level shall not
participate in this Plan but shall participate in the Independence Community
Bank Job Group 1 Change in Control Severance Plan adopted April 22, 2005.
     3.15 Retirement. “Retirement” shall mean voluntary termination by the
Covered Officer in accordance with the Employer’s retirement policies, including
early retirement, generally applicable to their salaried employees.
ARTICLE IV
BENEFITS
     4.01 Payments and Benefits Upon Termination. Except as provided herein, no
Covered Officer or Employee shall be eligible to participate or be entitled to
payment of a benefit pursuant to this Plan. If a Covered Officer’s employment is
terminated subsequent to a Change in Control of the Corporation by (i) the
Employer for other than Cause, Disability, Retirement or the Covered Officer’s
death or (ii) the Covered Officer for Good Reason, then the Employer shall:

  (a)   Pay to the Covered Officer a cash severance amount (“Cash Severance
Payment”) equal to the aggregate of the following for the Covered Officer’s
Severance Period:

  (i)   the Covered Officer’s Annual Compensation;     (ii)   the present value
of the cost of providing the Covered Officer with coverage under the Bank’s
medical and dental insurance plans.

                    Such Cash Severance Payment shall be subject to reduction as
provided in subsections 4.01(b) and (c) hereof.

  (b)   Notwithstanding anything to the contrary herein, the Cash Severance
Payment shall be reduced in accordance with the number of whole months that the
Covered Officer continues to be employed by the Employer or the successor
thereto subsequent to a Change in Control of the Corporation.         For
example, should the Covered Officer’s Severance Period be equal to 2 years or 24
months, but the covered Officer continues to be employed for six months
following a Change in Control of

 



--------------------------------------------------------------------------------



 



      the Corporation, then his or her Cash Severance Payment shall be equal to
a one and one-half year (18 months) payment rather than two years (24 months).

     (c) If the Cash Severance Payment pursuant to Sections 4.01 (a) and
(b) hereof, either alone or together with other payments and benefits which the
Covered Officer has the right to receive from the Employer, would constitute a
“parachute payment” under Section 280G of the Code, the payment by the Bank
pursuant to this Section 4.01 hereof shall be further reduced, by the amount, if
any, which is the minimum necessary to result in no portion of the Cash
Severance Payment by the Bank under Section 4.01 being non-deductible to the
Bank pursuant to Section 280G of the Code and subject to the excise tax imposed
under Section 4999 of the Code. The determination of any reduction in the Cash
Severance to be made pursuant to this Section 4.01 shall be based upon the
opinion of independent counsel selected by the Bank’s independent public
accountants and paid by the Bank. Such counsel shall be reasonably acceptable to
the Bank and the Covered Officer; shall promptly prepare the foregoing opinion,
but in no event later than thirty (30) days from the Date of Termination; and
may use such actuaries as such counsel deems necessary or advisable for the
purpose.
     (d) Nothing contained herein shall result in a reduction of any payments or
benefits to which the Covered Officer may be entitled upon termination of
employment under any circumstances other than as specified in Sections 4.01(b)
and 4.01(c) set forth above, or a reduction in the payments and benefits
specified in this Section 4.01 below zero.
     4.02 Mitigation; Exclusivity of Benefits.
     (a) A Covered Officer shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the Covered
Officer as a result of employment by another employer after the Date of
Termination or otherwise.
     (b) The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to a Covered Officer upon a
termination of employment with the Employer pursuant to employee benefit plans
of the Employer or otherwise.
     4.03 Withholding. All payments required to be made by the Employer
hereunder to the Covered Officer shall be subject to the withholding of such
amounts, if any, relating to tax and other payroll deductions as the Employer
may reasonably determine should be withheld pursuant to any applicable law or
regulation.
ARTICLE V
ASSIGNMENT
     The Employer may assign this Plan and its rights and obligations hereunder
in whole, but not in part, to any corporation, bank or other entity with or into
which the Bank or the Corporation may hereafter merge or consolidate or to which
the Bank or the Corporation may transfer all or substantially all of its
respective assets, if in any such case said corporation, bank or other entity
shall by operation of law or expressly in

 



--------------------------------------------------------------------------------



 



writing assume all obligations of the Employer hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Plan or
their rights and obligations hereunder. A Covered Officer may not assign or
transfer any rights or benefits due hereunder.
ARTICLE VI
DURATION AND EFFECTIVE DATE OF PLAN
     6.01 Duration. Except in the event of a Change in Control of the
Corporation, this Plan is subject to change or termination, in whole or in part,
at any time without notice, in the Board’s sole discretion. In the event of a
Change in Control of the Corporation, this Plan may not be terminated or amended
to reduce the benefits provided hereunder for a period of one (1) years from the
date of the Change in Control of the Corporation.
     6.02 Effective Date. This Plan shall be effective as October 1, 1998.
ARTICLE VII
ADMINISTRATION
     7.01 Duties of the Committee. The Plan shall be administered and
interpreted by the Committee, as appointed from time to time by the Board of
Directors of the Bank pursuant to Section 7.02. The Committee shall have the
authority to adopt, amend and rescind such rules, regulations and procedures as,
in its opinion, may be advisable in the administration of the Plan, including,
without limitation, rules, regulations and procedures with respect to the
operation of the Plan. The interpretation and construction by the Committee of
any provisions of the Plan, any rule, regulation or procedure adopted by it
pursuant thereto shall be final and binding in the absence of action by the
Board of Directors of the Bank.
     7.02 Appointment and Operation of the Committee. The members of the
Committee shall be appointed by, and will serve at the pleasure of, the Board of
Directors of the Bank. The Board from time to time may remove members from, or
add members to, the Committee, provided the Committee shall continue to consist
of two or more members of the Board. The Committee shall act by vote or written
consent of a majority of its members. Subject to the express provisions and
limitations of the Plan, the Committee may adopt such rules, regulations and
procedures as it deems appropriate for the conduct of its affairs. It may
appoint one of its members to be chairman and any person, whether or not a
member, to be its secretary or agent. The Committee shall report its actions and
decisions to the Board at appropriate times but in no event less than one time
per calendar year.
     7.03 Limitation on Liability. Neither the members of the Board of Directors
of the Bank nor any member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any rule,
regulation or procedure adopted by it pursuant thereto. If a member of the Board
or the Committee is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of anything done or not
done by him in such capacity under or with respect to the Plan, the Bank shall,
subject to the requirements of applicable laws and

 



--------------------------------------------------------------------------------



 



regulations, indemnify such member against all liabilities and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he acted in good faith and in a manner he reasonably believed to
be in the best interests of the Bank and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful.
ARTICLE VIII
MISCELLANEOUS
     8.01 Notice. For the purposes of this Plan, notices and all other
communications provided for in this Plan shall be in writing and shall be deemed
to have been duly given when delivered or mailed by certified or registered
mail, return receipt requested, postage prepaid, addressed, with respect to the
Bank, Secretary, Independence Community Bank, 195 Montague Street, 12th Floor,
Brooklyn, New York 11201, and with respect to a Covered Officer, to the home
address thereof set forth in the records of the Bank at the date of any such
notice.
     8.02 Governing Law. The validity, interpretation, construction and
performance of this Plan shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of New York.

 



--------------------------------------------------------------------------------



 



     8.03 Nature of Employment and Obligations.
     (a) Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Employer and a Covered
Officer, and the Employer may terminate the Covered Officer’s employment at any
time, subject to providing any of the benefits specified herein in accordance
with the terms hereof.
     (b) Nothing contained herein shall create or require the Employer to create
a trust of any kind to fund any benefits which may be payable hereunder, and to
the extent that the Covered Officer acquires a right to receive benefits from
the Employer hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employer.
     8.04 Headings. The section headings contained in this Plan are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Plan.
     8.05 Validity. The invalidity or unenforceability of any provision of this
Plan shall not affect the validity or enforceability of any other provisions of
this Plan, which shall remain in full force and effect.
     8.06 Regulatory Prohibition. Notwithstanding any other provision of this
Plan to the contrary, any payments made to a Covered Officer pursuant to this
Plan, or otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.

 